DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 – 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Granig et al. (US 2015/0070042).
Regarding claims 1, 9 and 10, Granig et al. disclose a method for fail-safe provision of an analog output value (Vout at 116, fig. 1, also referred to in fig. 2 as step 202) for a control 
converting the digital output value into the analog output value via a converter (DAC, abstract and para 0014, 0021); 
converting the analog output value into a fail-safe digital output value utilizing fail-safe criteria via a read-back device (as shown in fig. 1 or 3, see also para 0017, 0022); 
comparing an originally provided digital output value with the converted fail-safe digital output value (para 0027), in an event of the comparison revealing one of (i) a deviation and (ii) a plausibility criterion being infringed, a safety action being performed (deactivate charge pump, step 212, fig. 2), otherwise, the analog output value being output to the control process aided by a release device (para 0027, 0028, “NO” error, normal operation can continue).

Regarding claim 2, Granig et al. also disclose the method as claimed in claim 1, wherein the fail-safe digital output value is provided to the control unit and compared with the digital output value in the control unit (steps 208 and 210, fig. 2, in ECU, para 0002, or “control circuit”, para 0014.  See also para 0027, ECU, “comparing this digitized signal at a control unit”).

Regarding claim 8, Granig et al. also disclose the method as claimed in claim 1, wherein the method is implemented to apply a fail-safe analog regulation process (see abstract and para 0001, 0010, etc…).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (US 2015/0070042) in view of Denenberg et al. (US 2020/0272123).
Granig et al. disclose the method as claimed in claim 1, except wherein the control unit comprises a programmable logic control system configured for functional safety with a safety program.  This feature is however taught by Denenberg et al. (para 0008, 0009, 0014, 0022, and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the cited references, so that the system may be either passive or active (para 0008).

Allowable Subject Matter
Claims 3, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method/system as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 3, 7, 13 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 15, 2021